DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               EARL SHEPHERD and SANDRA SHEPHERD,
                           Appellants,

                                      v.

 U.S. BANK NATIONAL ASSOCIATION, as trustee for Structured Asset
       Investment Loan Trust Mortgage Pass-Through Certificates
                           Series 2005-4,
                              Appellee.

                               No. 4D20-876

                               [April 22, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Elizabeth Ann Metzger, Judge; L.T. Case No.
2018CA000942.

   Jeff Barnes of W.J. Barnes, P.A., Boca Raton, for appellants.

    Kimberly S. Mello and Arda Goker of Greenberg, Traurig, P.A., Orlando,
for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.